Citation Nr: 1612291	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  10-12 509	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUES

1.  Entitlement to service connection for Type II Diabetes Mellitus, claimed to be due to exposure to herbicides.

2.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities secondary to, so a complication of, the Type II Diabetes Mellitus.

3.  Entitlement to service connection for a low back disorder.

REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

J. Reddington, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1971 and from March 1972 to June 1977.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from September 2008 (low back) and May 2009 (diabetes mellitus and peripheral neuropathy) rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2012, as support for these claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the proceeding is of record.

The Board since has twice remanded these claims for further development and consideration, initially in September 2012 and more recently in January 2014, collectively to obtain all outstanding records of relevant evaluation or treatment, to try and verify the Veteran's alleged temporary duty service (TDY) in Vietnam and/or exposure to herbicides in Thailand, also to have him undergo a VA compensation examination for a necessary medical nexus opinion.

Regrettably, however, still further development of the claims is required before deciding them on appeal, so the Board is yet again REMANDING them to the Agency of Original Jurisdiction (AOJ) - this time, though, to try and obtain potentially relevant records from the Social Security Administration (SSA).



REMAND

An April 2009 treatment record indicates the Veteran has been receiving disability benefits from the SSA effectively since 2006 primarily because of his diabetic peripheral neuropathy.  Since this other Federal Agency's determination and all associated records are seemingly relevant to this VA appeal, the Board must try and obtain this additional evidence before deciding this appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (clarifying that VA need only obtain relevant SSA records, which, according to 38 U.S.C. § 5103A, are those relating to the injury for which the Veteran is seeking VA benefits and have a reasonable possibility of helping to substantiate the claim).

Accordingly, these claims are REMANDED for the following actions:

1.  Obtain a copy of the SSA's favorable decision concerning the Veteran's claim for disability benefits from this other Federal Agency, also all medical and other records used to make the determination.  Since these records are in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2) (2015).  So make as many attempts to obtain these records as this VA regulation requires.  Also appropriately notify the Veteran if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).

2.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative another Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran-Appellant has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

